                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Kelly E. Bruton,                    )
                                    )                 Civil Action No.: 0:17-cv-02452-JMC
                    Plaintiff,      )
                                    )
       v.                           )                                ORDER
                                    )
                                    )
                                    )
Deputy Wofford, K. White,           )
Medical Director, Medical Staff at  )
S.C.D.F.,                           )
                                    )
                    Defendants.     )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 30, 2018. (ECF No. 87.) The Report addresses

Plaintiff Kelly E. Burton’s (“Plaintiff”) suit under 42 U.S.C. § 1983 and recommends that the court

grant Defendants’ Motion for Summary Judgment (ECF No. 71) and deny Plaintiff’s Motion for

Summary Judgment (ECF No. 75). (Id. at 12.) For the reasons stated herein, the court ACCEPTS

the Report, GRANTS Defendants’ Motion, and DENIES Plaintiff’s Motion.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 87.) As brief background, on September 17, 2017,

Plaintiff, proceeding pro se, filed his Complaint, alleging constitutional violations pursuant to 42

U.S.C. § 1983. (ECF No. 1.) Specifically, in his Complaint, Plaintiff alleges that he was “forced”

to take the medication of another inmate and became sick as a result. (Id. at 5.) In terms of relief,

Plaintiff desires efficient, quality, and timely health services from the medical staff, reprimand of

Defendants, and reform of the grievance system. (Id. at 6.)

                                                 1
       On April 13, 2018, after brief discovery, Defendants filed their Motion for Summary

Judgment. (ECF No. 71.) On April 16, 2018, the Magistrate Judge issued a Roseboro Order (ECF

No. 72), which apprised Plaintiff of the procedures surrounding summary judgment. See Roseboro

v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (requiring the court to provide an explanation of

the dismissal and summary judgment procedures to pro se litigants). On April 25, 2018, Plaintiff

filed his Motion for Summary Judgment and responded to Defendants’ Motion. (ECF No. 75.) On

May 8, 2018, Defendants responded to Plaintiff’s Motion. (ECF No. 82.)

       On August 30, 2018, the Magistrate Judge issued a Report. (ECF No. 87.) The Report

reasoned that “no reasonable jury could find that [D]efendants were deliberately indifferent to

[Plaintiff’s] medical needs.” (Id. at 10.) Moreover, the Report found that there was not a genuine

issue of material fact in which Plaintiff could survive Defendants’ Motion. (Id. at 7-9.) Lastly, the

Report concluded that “the medical staff” is not a “person” under 42 U.S.C. § 1983. (Id. at 12.)

For these reasons, the Report ultimately recommended that the court grant Defendants’ Motion for

Summary Judgment (ECF No. 75). (Id. at 12.)

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,




                                                 2
in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                           III. DISCUSSION

       The parties were apprised of their opportunity to file objections to the Report on August

20, 2018. (ECF No. 87 at 13.) Objections to the Report were due by September 13, 2018. (ECF

No. 87.) However, objections were due by September 16, 2018, if a party was served by mail or

otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Defendants did not file an

objection to the Report. Plaintiff’s Objection was filed on September 19, 2018, which is well after

the September 13, 2018, and September 16, 2018. (Compare ECF No. 91, with ECF No. 87.)

Moreover, Plaintiff indicated that his Objection was either written or submitted to the court on

September 17, 2018 (ECF No. 91 at 3), which is still untimely. (Compare ECF No. 91, with ECF

No. 87.) Given that Plaintiff’s Objection is untimely, the court need not consider it for purposes of

reviewing the Report. See Taylor v. Gainey, 203 F. App’x 426, 427 (4th Cir. 2006) (“The timely

filing of specific objections to a magistrate judge’s recommendation is necessary to preserve

appellate review of the substance of that recommendation when the parties have been warned of

the consequences of noncompliance.”).

       In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28



                                                  3
U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.

1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a thorough and careful review

of the record, the court finds the Magistrate Judge’s Report provides an accurate summary of the

facts and law in the instant case. (ECF No. 87.) Because Plaintiff’s Objection is untimely and there

are no other objections, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 87) and incorporates it herein.

Therefore, the court GRANTS Defendants’ Motion for Summary Judgment (ECF No. 71) and

DENIES Plaintiff’s Motion for Summary Judgment (ECF No. 75).

       IT IS SO ORDERED.




                                                     United States District Judge
October 3, 2018
Columbia, South Carolina




                                                 4
